DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-12, 19 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Brown in view of Hoyes
The remarks are persuasive, while Hoyes teaches a misalignment of electrodes and Brown teaches the first direction, the combined device does not specifically suggest a first direction between electrodes that converge in the first direction.  However, because a misalignment is possible in Brown in view of Hoyes and Hoyes is directed to generically correcting mechanical misalignment, the modification would be obvious as discussed herein below.  
Claim 11 has been amended, the amendment is considered herein below.
Claim 43 has been amended into the independent claims, these limitations are taught by Stewart as reiterated herein below.
Davis
The amendment to claim 43 is addressed in the obvious type rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US pgPub 2013/0256524) in view of Hoyes (US pgPub 2014/0054454) in view of Stewart et al. (US pgPub 2017/0098533).
Regarding claim 1, Brown teaches a mass spectrometer (fig. 6) having a pulsed ion accelerator (2/3) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes (ion beam 10 received in a first direction between 2/3).
Brown et al. differs from the claimed invention by not disclosing electrodes wherein the pulsed ion accelerator comprises at least one voltage supply arranged and configured to apply a pulsed voltage to said electrodes for generating a wedge shaped electric field that pulses ions out of the ion accelerator, wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated and wherein the wedge shaped electric field causes the time front of the ions to be tilted at an angle to the first plane and an ion deflector located downstream of the ion accelerator and configured to deflect the average ion trajectory of the ions, thereby tilting the angle of the time front of the ions received by the ion deflector: wherein the wedge-shaped electric field region of 6Appl. No. 16/636,877Docket No.: WAC-295WOUS Response Dated April 15, 2022Examiner: LOGIE, MICHAEL J. Reply to Office Action of December 16, 2021TC/A.U. 2881 the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector.
Hoyes teaches wherein the pulsed ion accelerator comprises at least one voltage supply (Vp in figure 3) arranged and configured to apply a pulsed voltage to said electrodes for generating a wedge shaped electric field (voltage between pusher and G1 results in a wedge shaped field due to misalignment) that pulses ions out of the ion accelerator (ion in TOF region L3 in figure 3), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (Ion orientation between pusher and G1) and wherein the wedge shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (ions after passing through G2 have a different isochronous plane (i.e. time front), see abstract, paragraph [0090]))
and an ion deflector (G3/G4) located downstream of the ion accelerator (G1/G2 and pulser) and configured to deflect the average ion trajectory of the ions, thereby tilting the angle of the time front of the ions received by the ion deflector([0092]-[0093], note correcting tilt of the isochronous plane is a tilting of the time front.  Moreover, since the tilted plane of ions along the z direction in figure 5 is changed from a tilted plane (case 1 or case 2) to be parallel with the detector plane, the average of ions trajectory along the z-direction is deflected by G3 and G4); and 
wherein the wedge-shaped electric field region of the pulsed ion accelerator is configured to tilt the time front of the ions passing therethrough (figs. 3-4) so as to at least partially counteract the tilting of the time front by the ion deflector (tilting of G1 and G2 is corrected by G3 and G4, thus tilt of G1/G2 can be interpreted to be a counteraction of G3/G4).
Hoyes modifies Brown by suggesting misalignment between the grid or other electrode and pusher.
Since both inventions are directed towards OA-TOF-MS, it would have been obvious to one of ordinary skill in the art to modify the grid and pusher electrode such that they are misaligned (i.e. converge or diverge) because it allows lower degree of tolerances for parallelism thus reducing the cost ([0089]).
Brown teaches an ion accelerator configured to receive ions travelling in a first direction between electrodes and Hoyes teaches that the electrodes are misaligned.  Therefore the combined disclosure suggests the ion accelerator is configured to receive ions traveling in a first direction between electrodes misaligned.  
The combined device does not suggest the misalignment is a convergence of electrodes in the first direction.
However, the express purpose of Hoyes is to “compensate for mechanical misalignments in the ion optical components in a Time of Flight mass analyser by introducing a small acceleration or deceleration region. The Time of Flight characteristics preferably vary transversely across the extent of the ion beam and preferably exactly counteract the Time of Flight errors caused by component misalignment” ([0056]). Misalignments could occur in any direction including converging electrodes in the first direction disclosed by Brown. 
Therefore, it would have been obvious to one of ordinary skill in the art for the misalignment to be a convergence of electrodes in the first direction because it would allow the device to correct for misaligned principle planes to correct for a distortion in the isochronous plane and improve instrumental resolution ([0090]-[0091] of Hoyes).  That is, Hoyes is generic to correcting any mechanical misalignments in optical components.  Thus a specific mechanical misalignment resulting in a convergence of electrodes in the first direction would be obviously correctable by the device of Hoyes.
While both Brown and Hoyes each teach a reflectron (i.e. ion mirror), the combined device fails to suggest wherein the ion deflector is arranged to receive ions after they have been reflected in the ion mirror.
Stewart teaches wherein the mass spectrometer comprises an ion mirror (Stewart, fig. 1, 2), and wherein the ion deflector (40) is arranged to receive ions after they have been reflected in the ion mirror (as seen in figure 1 of Stewart).
Stewart modifies the combined device by suggesting the deflector to be a quadrupole close to the detector ([0026]).
	Since both inventions are directed towards correction of ion tilt, it would have been obvious to one of ordinary skill in the art to substitute the cascading grids (G3 and G4) for the quadrupolar tilt corrector of Stewart because Stewart resolves the disadvantages of Hoyes discussed in paragraph [0098], thereby reducing complexity of the system, reducing cost and increasing instrument sensitivity.  Moreover, placing the tilt correction device close to the detector results in minimal deflection of the ion beam from the desired flight axis ([0094]).
Regarding claim 2, Brown in view of Hoyes teaches wherein the pulsed ion accelerator is an orthogonal accelerator. (Hoyes, [0011], [0095] teaches correction of misalignments, thus grids misaligned as in figure 3-4)
Regarding claim 3, Brown in view of Hoyes teaches electrodes (Hoyes, pusher and G1 or G1 and G2) arranged and configured for generating said wedge-shaped electric field region therebetween (Hoyes, inherent to the misalignments of pusher and G1 or  G1 and G2 of figures 3-4) such that equipotential field lines in the wedge-shaped electric field region are angled to each other so as to form the wedge-shape (Hoyes, angled pusher/grids or other electrodes result in angled wedged-shaped equipotential field lines.  Note the grids/electrodes are angled in the instant drawings (fig. 4), thus a similar wedge-shaped equipotential line inherently exists.  Moreover, Vp is only shown to connect to G1 and G2 is shown to be at the potential of VTOF.  Since the drift tube is field free ([0088]), G2 is also held at 0V or ground.  Paragraph [0131] of the instant specification teaches the push from one electrode and ground to another electrode results in a wedge field.  Therefore, since the structure is the same the wedge field inherently exists).
Regarding claim 4, Brown in view of Hoyes teaches one or more first electrode arranged in a first plane and one or more second electrode arranged in a second plane that is angled to the first plane so as to define the wedge-shaped electric field region between the one or more first electrode and one or more second electrode (pusher and G1 or G1 and G2 of figures 3-4).
Regarding claim 6, Brown in view of Hoyes teaches wherein the electrodes for generating said wedge-shaped electric field region are arranged so that equipotential field lines of the wedge-shaped electric field extend substantially in a the first direction (field lines between pusher and G1 in Hoyes, when modified as above to correct for misalignments between converging electrodes in the first direction as discussed in the obvious type rejection above in claim 1) and the ion accelerator is configured to pulse the ions through the wedge-shaped electric field substantially transverse to the equipotential field lines (ions pulsed transverse to the electrode direction in figures 3-4 of Hoyes)
Regarding claim 7, Brown teaches wherein the ion accelerator is arranged and configured to receive ions travelling in the first direction along a first axis (Brown as seen in figure 6) that is substantially parallel to equipotential field lines of the wedge- shaped electric field (Brown as modified by the non-parallel pusher and G1 of Hoyes seen in figures 3-4).
Regarding claim 10, Brown in view of Hoyes teaches an ion acceleration region (G3/G4,note cascading another device after the first device in paragraph [0094]) downstream of the wedge-shaped electric field region (G1/G2 Note paragraph [0093] teaches G3/G4 are situated in the field free region and paragraph [0092] teaches supplemental acceleration stage placed in the field free region.  Therefore G3/G4 are the supplemental stage downstream G1 and G2) for amplifying the time front tilt introduced by the wedge-shaped electric field ([0093] teaches Vacc is capable of being adjusted, therefore the supplementary stage is capable of amplifying the tilt by adjusting Vacc (i.e. the manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 (II)) ).  
Alternatively, Regarding claim 10, Brown in view of Hoyes teaches an ion acceleration region (between G1 and G2) downstream of the wedge-shaped electric field region (between pusher and G1) for amplifying the time front tilt introduced by the wedge-shaped electric field (Figure 4 shows tilt amplified at region L3 after L2).  
Regarding claim 11, Brown in view of Hoyes teaches a plurality of acceleration region electrodes  (G3/G4).
However, the electrodes G3/G4 are tilted, therefore Brown in view of Hoyes fails to disclose the electrodes configured to apply an electric field in the ion acceleration region having parallel equipotential field lines for accelerating the ions.
However Stewart teaches the electrodes (fig. 4, 42) configured to apply an electric field in the ion acceleration region ([0083]) having parallel equipotential field lines for accelerating the ions (since electrodes are parallel the field is also parallel).
Stewart modifies Brown in view of Hoyes by suggesting a tilt correction arrangement to substitute the acceleration grids of Hoyes.
Since both inventions are directed towards tilt correction, it would have been obvious to one of ordinary skill in the art to substitute the grids of Hoyes for the tilt correction electrodes because it would reduce complexity of the device ([0098]).
Regarding claim 12, Brown in view of Hoyes fails to disclose the ion deflector is configured to generate a quadrupolar field for controlling the spatial focusing of the ions.
	However, Stewart teaches the ion deflector is configured to generate a quadrupolar field ([0031]-[0032] teach the tilt correction device comprises orthogonal pairs of plates, since the tilt correction device forms at least one dipole (abstract), four plates form a quadrupole.  Moreover, paragraph [0030] teaches four poles thus a quadrupole) for controlling the spatial focusing of the ions (inherent function of a quadrupole (i.e. orthogonal dipolar field (i.e. quadrupole) effect the ion focus, thus control the focus of the ions)).
	Stewart modifies the combined device by suggesting the deflector to be a quadrupole.
	Since both inventions are directed towards correction of ion tilt, it would have been obvious to one of ordinary skill in the art to substitute the cascading grids (G3 and G4) for the quadrupolar tilt corrector of Stewart because Stewart resolves the disadvantages of Hoyes discussed in paragraph [0098], thereby reducing complexity of the system, reducing cost and increasing instrument sensitivity.

Claim 19 is the method of claim 1 and therefore inherently taught as in the citations above.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (GB 2274197) in view of Furuhashi (US pgPub 2019/0019664) in view of Stewart or Furuhashi in view of Davis in view of Stewart. 
Regarding claim 1, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes that diverge or converge in the first direction (ions received between converging electrodes 31/32), and wherein the pulsed ion accelerator comprises at least one voltage supply (33) arranged and configured to apply a pulsed voltage for generating a wedge shaped electric field that pulses ions out of the ion accelerator (as seen in figure 6, note page 12, lines 6-14), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (“S” in figure 6), and wherein the wedge-shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (downstream ions more strongly effected than upstream ions see page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).Davis teaches a pulsed voltage only applied to electrode 32, thus fails to disclose a pulsed voltage applied to said electrodes.
However, Furuhashi et al. teach a pulsed voltage applied to said electrodes ([0075]).
Furuhashi modifies Davis by suggesting a pulsed voltage applied to the push and pull electrodes.
Since both devices are directed towards orthogonal acceleration, it would have been obvious to one of ordinary skill in the art to apply the pulse to both the push and pull electrodes because it would lead to the predictable result of ion extraction.  Moreover, applying a pulse to both the pusher and pulling electrode would increase the field strength thus ensuring extraction of ions.
While each of Davis and Furuhashi et al. teach an ion mirror, neither reference suggests wherein the ion deflector is arranged to receive ions after they have been reflected in the ion mirror.
However, Stewart teaches wherein the mass spectrometer comprises an ion mirror (Stewart, fig. 1, 2), and wherein the ion deflector (40) is arranged to receive ions after they have been reflected in the ion mirror (as seen in figure 1 of Stewart).
Stewart modifies the combined device by suggesting the deflector to be a quadrupole close to the detector ([0026]).
Since both inventions are directed towards correction of tilt, it would have been obvious to one of ordinary skill in the art to position the correction deflector of Davis close to the detector and after the ion mirror as suggested in Stewart because placing the tilt correction device close to the detector results in minimal deflection of the ion beam from the desired flight axis ([0094]).
Alternatively, Furuhashi teaches a mass spectrometer having a pulsed ion accelerator at least one voltage supply arranged and configured to apply a pulsed voltage to said electrodes ([0075] and figure 2).
Furuhashi fails to disclose the remainder of claim 1.  However, Davis teaches such limitations as discussed above.
Davis modifies Furuhashi by providing a wedge-shaped field in the ion accelerator.
Since both inventions are directed towards OA-TOF MS, it would have been obvious to one of ordinary skill in the art to implement the wedge shaped field of Davis in the device of Furuahashi because it would compensate for differences in flight times caused by difference in velocities (page 12, lines 6-14).
The combined device is modified in the same way as taught in Stewart above.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Verenchikov et al. (US pgPub 2013/0206978) in view of Stewart.
Regarding claim 1, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes that converge in the first direction (ions received between converging electrodes 31/32), and wherein the pulsed ion accelerator comprises at least one voltage supply (33) arranged and configured to apply a pulsed voltage for generating a wedge shaped electric field that pulses ions out of the ion accelerator (as seen in figure 6, note page 12, lines 6-14), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (“S” in figure 6), and wherein the wedge-shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (downstream ions more strongly effected than upstream ions see page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).
Davis teaches a pulsed voltage only applied to electrode 32, thus fails to disclose a pulsed voltage applied to said electrodes.
However, Verenchikov teaches a pulsed voltage applied to electrodes (fig. 7, 144a/144b applied to 142a and 142b).
Verenchikov modifies Davis by teaching the pulse voltage applied to both electrodes.
Since both inventions are directed towards OA-TOF-MS, it would have been obvious to one of ordinary skill in the art to apply the pulse voltages to both electrodes of Davis as done in Verenchikov because it would lead to the predictable result of ion extraction. Moreover, applying a pulse to both the pusher and pulling electrode would increase the field strength thus ensuring extraction of ions.
While each of Davis and Verenchikov et al. teach an ion mirror, neither reference suggests wherein the ion deflector is arranged to receive ions after they have been reflected in the ion mirror.
However, Stewart teaches wherein the mass spectrometer comprises an ion mirror (Stewart, fig. 1, 2), and wherein the ion deflector (40) is arranged to receive ions after they have been reflected in the ion mirror (as seen in figure 1 of Stewart).
Stewart modifies the combined device by suggesting the deflector to be a quadrupole close to the detector ([0026]).
Since both inventions are directed towards correction of tilt, it would have been obvious to one of ordinary skill in the art to position the correction deflector of Davis close to the detector and after the ion mirror as suggested in Stewart because placing the tilt correction device close to the detector results in minimal deflection of the ion beam from the desired flight axis ([0094]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Furuhashi or Verenchikov et al. in view of Stewart and further in view of Franzen (US pgPub 2001/0011703).
Regarding claim 5, Davis has similar deficiencies as claim 39, thus would be obvious in view of Franzen as discussed below.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Franzen (US pgPub 2001/0011703) in view of Stewart and further in view of Franzen (US pgPub 2001/0011703).
Regarding claim 39, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31), said ion accelerator comprising: 
a plurality of electrodes (32/31 see figure 6) and at least one voltage supply (33) arranged and configured to generate a wedge-shaped electric field region within the ion accelerator (between 32 angled relative to 31, see page 12, lines 6-14); wherein the plurality of electrodes comprises one or more first electrode arranged in a first plane (32 is tilted) and a second electrode (31) arranged in a second plane (as seen in figure 6), wherein the ion accelerator is configured to apply different voltage to the second electrode (grounded) so as to define the wedge-shaped electric field region between the one or more first electrode and the second electrode (see discussion above on page 12, lines 6-14); wherein the ion accelerator is configured to apply a pulsed voltage to at least one electrode of the ion accelerator for pulsing ions out of the ion accelerator (via pulse voltage generator 33), wherein the ions have a time front arranged in an initial plane at the time the pulsed voltage is initiated (time front “S” in figure 6), and wherein the ion accelerator is configured such that the pulsed ions pass through the wedge-shaped electric field region before leaving the ion accelerator so as to cause the time front of the ions to be tilted at an angle to the initial plane (page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).Davis differs from the claimed invention by only teaching a single second electrode with a single different voltage.
However, Franzen teaches multiple second electrodes (fig. 1, 3) having different voltages ([0037]).
Franzen modifies Davis by suggesting a cylindrical or Einzel lens including three electrodes and different voltages.
Since both devices are directed towards TOF-MS systems, it would have been obvious to add additional electrodes to Davis because the cylindrical lens makes it possible to set the focusing length of the entire arrangement in the z-direction irrespective of velocity focusing ([0023]-[0024]). Note Davis also teaches the grid may be a slit electrode (page 6, lines 3-4).
While each of Davis and Franzen et al. teach an ion mirror, neither reference suggests wherein the ion deflector is arranged to receive ions after they have been reflected in the ion mirror.
However, Stewart teaches wherein the mass spectrometer comprises an ion mirror (Stewart, fig. 1, 2), and wherein the ion deflector (40) is arranged to receive ions after they have been reflected in the ion mirror (as seen in figure 1 of Stewart).
Stewart modifies the combined device by suggesting the deflector to be a quadrupole close to the detector ([0026]).
Since both inventions are directed towards correction of tilt, it would have been obvious to one of ordinary skill in the art to position the correction deflector of Davis close to the detector and after the ion mirror as suggested in Stewart because placing the tilt correction device close to the detector results in minimal deflection of the ion beam from the desired flight axis ([0094]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881